Thomas Peck plantiff against John Bonner Henry Lauton, & Ralph Flecher Defend*8,in an Action of the case for not satisfieing the said Peck for the hire of an eight part of the Natch called the Recouery for the space of eight months & a halfe at thirty fiue shillings per month in money as appears by Charter partie & other Due Damages according to Attachm* Dated the 17th Day of the Eleuenth Month 1671 . . . the Jurie . . . found for the plantiffe foureteene pounds seauenteene shillings six pence in Money the plantiffe giueing Security to repay & satisfie to the Defend* what shall appeare to be due vpon disburstments on the vessell according to charter partie & Costs of Court.
[Several hundred documents in the SuffolkFiles (1221,1341, and 162121) relating to this case, and the subsequent litigation between Lawton,. Bonner, and Ashton, enable one to reconstruct the story of the ketch Recovery’s voyage. John Bonner1 was master and originally owner of *32three quarter-parts of this little trader of 45 tons burthen. He sold one quarter-part of her to Henry Lawton, an Englishman, and one quarter-part to Ralph Fletcher in August, 1670 (bills of sale in S. F. 1221.36, 73). Thomas Peck, builder of the vessel and original owner of the fourth quarter, chartered, on August 3, 1670, one-half of his share to Henry Lawton, Ralph Fletcher, and Captain Bonner
. . . For a voyage with her to bee made from Boston aforesaid vnto Virginia or Mariland or Both of them and from thence vnto the Kingdome of Ireland and from thence to England and from thence to Boston againe as her Last port of Discharge for 6 monthes certaine and Nyne monthes vncertaine Begining on the sd 23d Day of August, One Thousand Sixe hundred and Seaventy the sd Peck with Livetenant Richard Cooke themselues fraighting the said Peekes other Eighth parte thereof for the same voyage . . .
The charterers were to pay Peck 11 15s per month charter money until she returned to Boston (Peck’s protest, 12 July 1671, S. F. 1221.34).
The Recovery sailed for Virginia under the command of John Bonner, with Henry Lawton supercargo, laden with the following cargo (S. F. 1221.48):
Invoyce of Goods Shipped on board the Ketch Recovery, Mr Jn° Bonner Command1
83 gallons rumm at 2s & 2d . .08:12:10
77 gall Rum & 74 at 2s & 2d . .16:06:04
2 pipes Medera . . 28:00:00
6 quarter Caske at 2s & 6d per ps. .00:15:00
1 hhd Sugar: 7° 1:16, at 24s 6d C. .09:01:00
2 tunn beare wtíl caske. .14:00:00
10 barrells wth salt conta 40: bushells 2s bushell 24 at 2s 4d 16: caske at 3s. 6 barrells french eonta . 09:04:00
4 hhs Seugar con* 37° 2.0. at 24s C: is . . . . 33:00:00
4 tun molasses at ll1 pr tun . .44:00:00
7 barrells molasses & 7 caske . .10:01:00
4 Caske Suckets conta 3° 3:4. at 32s . . . . .06:01:04
10 Hammocks at 12s & 2 fine ditto 20s . . . . 08:00:00
7° Fish at 12s 1110 jarrs of Oyle . .06:12:06
5 quarter caske . .00:12:06
29 gall: Brandy at 5s per gall . . 07:05:00
1 barrell powder. . 05:00:00
206:10:06
1 pr Stilliards . 001:07:00
a small Pr Can hookes . 000:01:00.
207:18:06
6:06
208:05:00
*33The Cargoe above expressed goeth consigned unto Mr Henry Lawton to dispose of in Virginia or Maryland & soe for England or Ireland or both according to agrément & is for ye account & adventure of ye severall persons after named Viz. Mr Ralph Fletcher for one quarter part. Mr Henry Lawton for one-quarter part. Mr- Jn° Bonner for one quarter part, & one eight more between the thre above sd Persons. One sixteenth for ye account of Thomas Peck one sixteenth for ye account of Richard Cooke n T j.
Boston Sep* 8*h 1670.
Owned by the plaintiffe in Court ye 26th 6. 72 as attests
Isaac Addington Cler
Instead of leaving Virginia for Ireland, as the charter-party required, the Recovery made a voyage to Barbados and back to Virginia. In S. F. 1221.78 is her
Invoyce of Goods Shiped Aboard the Ketch Recovery bound for Barbadoes on Acc* of Ralph Fletcher And Compy And Consigned to sd Mr Bonner viz January 7: 1670 3 hh & A parcel of tobcco .qt 1273
25 bushells pease at 40lb tobacco per bushell . . . 1000
2072lb porcke Cost in tobacco . 3115
7 barrels tarre Cost . 1480
Errors Excepted * 0808
per me. Hen. Lawton.
For aught shown by the record, the voyage was a harmonious one until-the Recovery reached Liverpool, at the end of her second voyage from Virginia. There, apparently, the rascality began. According to supercargo Lawton, Captain Bonner left the vessel “with none to take care of her” in order to make a visit to London; and after he had returned and the cargo was on board and the vessel sufficiently provisioned for an ocean voyage, he delayed sailing for three or four weeks under various pretenses. Five packs of goods, five hogsheads and five casks of cheese, “five creats of Pipes, & five or ten barrels” were taken aboard for the owners (deposition of mate Goodridge, S. F. 1221.88), but a part of the homeward cargo, received on board at Liverpool, November 24, 1671, was contracted for by Henry Ashton of Liverpool, merchant, who engaged for his own passage as well (Ashton’s protest, S. F. 1221.33). It consisted of six tons of goods and twelve servants to be transported to Virginia.
The indenture of one of the servants, Robert Scofield follows (S. F. 1221.40):
This Indenture witnesseth that I Robert Scofeild doe freely binde myselfe & Couenant wtb Henry Ashton of Liuerpoole in the County of Lancaster Merchant with him to goe hence to Virginia in America in good Shipp called the Recouery *34of Boston there to dwell & serve him the Said Henry Ashton or his assignes mentioned on the backside of this present Indenture the full end & terme of fowre years from the Day of the Ariuall at the Said place to be fully compleat & ended during which terme the sd Henry Ashton or his Assignes is to finde his Said Seruant with meate drinke Lodging washing Apparrell meete & convenient & at the Expiración thereof to haue two suits of Apparrell prouition for one yeare & fiuety Acres of Land to be Established on him for an Euer Lasting Inheritance according to the Custome of the Country In Testemony whereof the parties abouesaid to these presents haue Interchangeably Set their hands & Seales this 22th Decembr 1671 his
Robert X Scofeild & a Seale
Signed Sealed & Deliuered in prsence of mark
Francis Siddell
Hen: Lawton
After further delay at Liverpool, at which Ashton protested (S. F. 1221.91), Bonner made, on 19 December 1671, the first of several attempts to leave Lawton behind, apparently with the idea of making off with the cargo and selling it for his own behoof. John Ireland, one of the Recovery’s seamen, deposed (S. F. 1221.85) that when the Recovery was sailing to and fro waiting for a fair tide to clear the flats
... in Liverpoole River, wee Saw two men on horse backe comeing along the Sands, and this Depon* thought it might be mr Henry Lawton, and Spake to the master that they might go fetch him on board, and the said John Bonner replyed that if the said Lawghton would come on board he might hire a boate (there being none neere, for he would not send the boate for him, and said if he had Israel Milboroughs chest aboard he would go to Sea, & leave the said Henry Lawton behind, & neither stay for him nor the ship Dimond.
Whereas Severall times this depon* hath heard the said Bonner pretend before that, he durst not go out -with out a Pilot, or some other ship or vessell in company, And further the said Bonner said to the Seamen, that if they would go to Sea, he would put mr Browne & his wife (that were passengra) on shoare and all said Lawtons Serv*3, that were then on board, but two of Said Laughtons Serv*3 were gone or rune away before, after they had been Shipped on board at Liverpoole: And further this Depon* Saith, that the said Bonner did send the boate on Shoare for mr Ashton, and this Depon* being in the Boate, the said Bonner bid him if he could meet with mr Ashton bring him aboard, & leave the said Lawton behind, for the said Bonner said if the said Lawton was left behind, they should not pay for a boate that was lost in Liverpoole. . .
Ashton corroborated the main details of this story (S.F. 1221.9). Lawton obtained a small boat and managed to get on board the Recovery before she left port. On December 21,1671 (S. F. 1221.91), she put in at Douglas in the Isle of Man, “whereat,” according to Lawton (S.F. 1221.5), Captain Bonner
spent 9 weeks more as unnecessarily as the former, with nigh thirty people on board in wok time he pretended to waite the motion of A Ship that lay in the *35Harbor but when, the sd Ship was ready to sayle & that pretence fayled, well knowing that the plaintiffe waited his motion he so far degenerated from his duty that he instigates the company to complaine to Authority for want of a Cable & pump & provisions, woh was not there to be gotten upon any termes as he well knew in wch time both himselfe & Company deserted ye Catch leaving the Haches open, the Ketch on ground, thereby exposing the Merchants Goods to be stolne & imbeasled as per Gooderidges Evidence n° 3. & others, the plaintiffe1 having to the great detriment to the voyage supplyed him with 5 barrells of biefe, 4 barrells of Herrings & one tunn of beare, the 3d or 4th day after his arrivall there as per Henry Ashtons Evidence N° 8. & having combined with the men, in the neglect of their duty, now pretends the men will not sayle except the plaintiffe give bonds to secure them from Dammage, vpon wcl1 the plaintiffe to save the voyage from vtter ruine, hired some fisher men to sayle the Ketch for some port in Ireland there being no seemen to be gott in the lie of man, which the Defend* und1 standing the next night being a dark night, with out the Plaintiffs privity, gott himselfe & company on board, & sett sayle with the Cetch, sending his boate on shoare for Mr Henry Ashton, with expresse order to leave the plain-tiffe behind, but the plaintiffe being informed of his departure, hired a boate and followed him, as appears per Jn° Irelands Evidence n° 4 that the Defend* might the better deceive the Owners of a boate, by himselfe & company carelessly lost in Liverpoole after all wcl1 sd Bonner still falsly pretending want of provision sayled for Dublin in Ireland, where the plaintiffe at sd Bonners Demand did again refurnish him with 15 barrells of biefe, 8 bushells pease 18UM bread to the vallue of 301 money of England, as appears per account of victualling owned in Court & secretly after all this the Defendant draws a protest against the plaintiffe as supra cargo & then setts sayle with a contrary wind & leaves the plaintiffe behind in Dublin, not so much as leaving him any sustenance, thereby indeavouring to disparrage his credit & bring away not only his other Estate but chest & wearing apparrell & other necessaryes, intending his vtter ruine at once, & that he might leave nothing unattempted that might serve him in this unheard off iniquity, after he had sayled thence back to the lie of man, from thence to fyall & there signed bills of loading for Virginia, but comes hither for Boston, breaks open the Plaintiffs Chest & Case, disposing of his writings, sundry of which were of con-cernment about some of the forementioned transactions, disposing of all according to his owne will & pleasure, improveing the plaintiffs Estate to purshase his peace with others more remotely concerned in this his unrighteous Actions,
Most of these details are corroborated by Ashton (S. F. 1221.91), to whom Bonner admitted that his intention was to leave Lawton behind, “saying the voyage would neuer doe well if he did not leaue him,” which he did upon sailing from Dublin on March 14, 1672.
The Recovery finally “cast anchor at Boston” on May 25, 1672 (S. F. 1221.51) after an absence of over twenty months — the original agreement having been for a voyage of nine months at the outside. Upon arrival, Captain Bonner was confronted with the judgment of court against himself,-Lawton, and Fletcher for 14117s 6 cl, as recorded in the *36text. This was only the beginning of a long course of litigation between Ashton, Lawton, and Bonner; for which see Ashton v. Bonner on p. 141 below, and subsequent entries.]

 Father of the Captain John Bonner who made the first engraved map of Boston. 5 Mass. Hist. Soc. Coll., vi. 134, 318; vn. 370.


 Lawton, in the case to which this belongs.